Case 1:19-cv-04735-WHP Document 51-3 Filed 11/21/19 Page 1 of 5




                Exhibit B
           Case
            Case1:19-cv-04735-WHP
                 1:19-cv-04735-WHP Document
                                    Document51-3
                                             16 Filed
                                                 Filed05/29/19
                                                       11/21/19 Page
                                                                 Page12ofof45




By ECF

May 29, 2019

Honorable William H. Pauley, III
United States District Court, Southern District of New York
500 Pearl Street, Room 1920
New York, NY 10007

RE: Jay Schiff v. ZM Equity Partners, LLC, et al; Docket No. 19-cv-04735-WHP

Dear Judge Pauley:

This firm represents the named defendants in the above-referenced action, and write pursuant to
Your Honor’s Individual Rule III.A.i. to request a pre-motion conference to obtain leave to file a
Motion to Dismiss the Complaint in this action pursuant to Rule 12(b)(1) for lack of standing and
Rule 12(b)(6) for failure to state a claim. Exhibit A is offered for the Court’s ease of reference of
claims as to the various entities and defendants.

ZM Equity Partners Plaintiff asserts three Causes of Action against ZM Equity Partners, LLC
(“ZM Equity”): breach of his Employment Agreement (Count I), tortious interference with the
Restated Limited Liability Company Agreement of 10th Lane Finance, LLC (the “LLC
Agreement”) (Count IV), and declaratory judgment concerning a Confidentiality Agreement
between Plaintiff and ZM Equity (Count V). While each of these claims fail as set out below (see
Counts I, IV, and V, infra), any claim against ZM Equity fails because ZM Equity was “formally
dissolved on or about December 13, 2016.” See Compl. ¶30; The Complaint also annexed ZM
Equity’s Certificate of Cancellation, filed with the Delaware Secretary of State on December 30,
2016. Ex. 6 to Compl. Under Delaware law, an LLC cannot be sued after cancelation of its
certificate. 6 Del C. § 18-803. ZM Equity is thus not subject to suit and the claims as against it
are barred. In addition, as against 10th Lane Partners, LLC (“10th Lane LLC”), Plaintiff alleges
causes of action for breach of the LLC Agreement (Count II) and tortious interference with his ZM
Employment Agreement (Count III). As reflected in an SEC filing, 10th Lane LLC converted to a
limited liability partnership in 2016. The entity is not, therefore, properly denominated in the
Complaint.

Count I Plaintiff’s claims that ZM Equity, and its alleged alter ego Centre Lane Partners, LLC
(“CLP”) committed breaches of the Employment Agreement fail for lack of a viable defendant.
First, as detailed above, ZM Equity is not subject to suit. Moreover, Plaintiff fails to allege facts
sufficient to impose alter ego liability on CLP for ZM Equity’s alleged breaches. To establish
alter ego liability, Plaintiff must show that (1) CLP exercised complete domination over ZM with
respect to the “transaction at issue,” and (2) such domination was used to commit a fraud or wrong
against the Plaintiff other than the underlying cause of action. See, e.g. Mirage Entm’t, Inc. v.
FEG Entretenimientos S.A., 326 F. Supp. 3d 26, 34 (S.D.N.Y. 2018). Plaintiff must allege that
CLP’s misuse of ZM Equity’s corporate form was used to commit fraud or other abuse. There are


Rebecca.Brazzano@ThompsonHine.com Fax: 212.344.6101 Phone: 212.908.3941                ktv 4812-2488-2583.11
             Case
              Case1:19-cv-04735-WHP
                   1:19-cv-04735-WHP Document
                                      Document51-3
                                               16 Filed
                                                   Filed05/29/19
                                                         11/21/19 Page
                                                                   Page23ofof45




Honorable William H. Pauley, III
May 29, 2019
Page 2

no such allegations here, only that “ZM Equity and Centre Lane” committed the breaches (see
Compl. ¶¶ 101, 104, 106).

Plaintiff’s alternative theory that CLP is liable as the “successor entity” to ZM Equity is
contradicted by his own pleading. Exhibit 6 and Exhibit 10 to Plaintiff’s complaint confirm that
Plaintiff knows that 10th Lane Partners, LP – not CLP - was the successor to ZM Equity. As such,
Plaintiff’s “verified” allegation that CLP is the successor entity is demonstrably false.

Count II Plaintiff alleges that 10th Lane LLC committed breach of the LLC Agreement by
taking certain actions that reduced Plaintiff’s compensation. This claim fails because it asserts
derivative claims subject to specific demand requirements which must be met (and pled).
Specifically, Plaintiff alleges that 10th Lane LLC breached the LLC agreement by delaying the
sale of the company’s assets and doing so at a reduced price as a result of self-dealing (see Compl.
¶ 118(a)-(e)). He claims he was harmed proportionately by “the decreased value of his
investment.” Where, as here, a plaintiff alleges financial harm through wrongful depletion of the
company’s value, the injury is derivative in nature. See El Paso Pipeline GP Co., L.L.C. v.
Brinckerhoff, 152 A.3d 1248, 1260-61 (Del. 2016). This fact triggers demand requirements under
Delaware law that are conditions precedent to asserting damage claims. He must either (1) make a
pre-suit demand on the company to investigate and pursue the claim, or (2) allege with
particularity that such a demand would be futile due to conflicts of interest. See 6 Del. C. § 18-
1001; 6 Del. C. § 18-100; Chancery Rule 23.1(b)(3). Where, as here, Plaintiff did neither, the
claim must be dismissed as the LLC Agreement is governed by Delaware law. Compl. ¶ 27.

Counts III and IV In his third and fourth counts, Plaintiff claims that Quinn Morgan, in his
individual capacity (“Morgan”) and 10th Lane LLC tortiously interfered with his Employment
Agreement, and that ZM Equity, CLP, and Morgan interfered with the LLC Agreement. In
addition to the other defects (s detailed above, no claims can lie against ZM Equity, as it no longer
exists; and CLP is not liable on an alter ego theory because it is not the successor to ZM Equity)
claims for tortious interference do not lie as against Morgan or ZM Equity as such claims must be
based on a non-party “stranger” improperly interfering with a contract between two contracting
parties; it cannot be based on the actions of a director or officer in his official capacity.

First, Morgan is not a stranger to either contract. The Employment Agreement was “executed on
behalf of ZM Equity by…Quinn Morgan.” (Compl. ¶ 32). Likewise, Morgan was a member of
and signatory to the LLC Agreement.1 As a corporate signatory to the Employment Agreement
and a party to the LLC Agreement, Plaintiff’s Count III and Count IV against Morgan fail as a
matter of law.

Likewise, the Complaint confirms that ZM Equity was not a “stranger” to the LLC Agreement.
Plaintiff alleges that certain members of the LLC, “ZM Fund Investors” are “managed by
Defendant ZM Equity.” Compl. ¶ 39.
1
  Plaintiff alleges that the Exhibit A to the LLC Agreement identifies the parties thereto (Ex. 3 at 1, Preamble).” Compl. ¶ 41.
Exhibit A to the LLC Agreement confirms that Morgan is a Member, and therefore a party to the LLC Agreement.
          Case
           Case1:19-cv-04735-WHP
                1:19-cv-04735-WHP Document
                                   Document51-3
                                            16 Filed
                                                Filed05/29/19
                                                      11/21/19 Page
                                                                Page34ofof45




Honorable William H. Pauley, III
May 29, 2019
Page 3

Count V Plaintiff seeks to use a declaratory judgment to rewrite the Confidentiality Agreement
he signed in 2009. The provision which Plaintiff wants stricken is an integral part of an
employment agreement for which Plaintiff received full consideration. The promise of
confidentiality he made in exchange for that consideration is not anti-competitive. It is simply a
provision that protects against the disclosure of the confidential information of ZM Equity and its
affiliates, including managed funds, to protect their trade secrets. Plaintiff was content for the
clause to apply to him and others when he ran ZM Equity. But Plaintiff now complains that, after
his voluntary resignation in 2015, it is more difficult for him to get a new job unless he is able to
breach this provision and disclose ZM Equity’s confidential information. He makes that claim
despite his specific agreement that he “will not assert, and it should not be considered, that any
provisions of this Agreement prevented the Employee from earning a living.” There is no legal
basis for the rewrite he seeks and, therefore, the claim fails as a matter of law.

Count VI Plaintiff’s final claim, asserted against CLP, is styled as seeking a Declaratory
Judgment Regarding Alter Ego and/or Successor Liability. Such a claim is not cognizable under
either New York or Delaware law.

For all of the foregoing reasons, Defendants respectfully request that they be permitted to file their
Motions to Dismiss Plaintiff’s Complaint.

Respectfully submitted,


Rebecca Brazzano




cc:    Plaintiff’s Counsel
       Vitali S. Rosenfeld, Esq.
       Jonathan Mazer, Esq.
              Case
               Case1:19-cv-04735-WHP
                    1:19-cv-04735-WHP Document
                                       Document51-3
                                                16 Filed
                                                    Filed05/29/19
                                                          11/21/19 Page
                                                                    Page45ofof45



                                                EXHIBIT A


                                             Against     Against Centre   Against     Against
                                             ZM Equity   Lane             10th Lane   Q. Morgan
Count I     Breach of Employment             ZM Equity   Centre Lane
            Agreement and its Covenant of
            Good Faith and Fair Dealing
Count II    Breach of the LLC Agreement                                   10th Lane
            and its Covenant of Good Faith
            and Fair Dealing

Count III   Tortious Interference with the                                10th Lane   Quinn Morgan
            Employment Agreement

Count IV    Tortious Interference with the   ZM Equity   Centre Lane                  Quinn Morgan
            LLC Agreement

Count V     Declaratory Judgment             ZM Equity   Centre Lane
            Regarding the Confidentiality
            Agreement

Count VI    Declaratory Judgment                         Centre Lane
            Regarding Alter Ego and/or
            Successor Liability
